

115 S2830 IS: Supporting and Improving Rural EMS Needs Act of 2018
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2830IN THE SENATE OF THE UNITED STATESMay 10, 2018Mr. Durbin (for himself, Mr. Roberts, Ms. Baldwin, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the rural emergency medical services training and equipment assistance program under
			 section 330J of the Public Health Service Act.
	
 1.Short titleThis Act may be cited as the Supporting and Improving Rural EMS Needs Act of 2018 or the SIREN Act of 2018. 2.Reauthorization of rural emergency medical services training and equipment assistance programSection 330J of the Public Health Service Act (42 U.S.C. 254c–15) is amended—
 (1)in subsection (a), by striking in rural areas and inserting in rural areas or to residents of rural areas; and (2)by striking subsections (b) through (g) and inserting the following:
				
 (b)Eligibility; applicationTo be eligible to receive grant under this section, an entity shall— (1)be—
 (A)an emergency medical services agency operated by a local or tribal government (including fire-based and non-fire based); or
 (B)an emergency medical services agency that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn entity shall use amounts received through a grant under subsection (a) to— (1)recruit and retain emergency medical services personnel, which may include volunteer personnel;
 (2)train emergency medical services personnel as appropriate to obtain and maintain licenses and certifications relevant to service in an emergency medical services agency described in subsection (b)(1);
 (3)conduct courses that qualify graduates to serve in an emergency medical services agency described in subsection (b)(1) in accordance with State and local requirements;
 (4)fund specific training to meet Federal or State licensing or certification requirements; (5)develop new ways to educate emergency health care providers through the use of technology-enhanced educational methods;
 (6)acquire emergency medical services equipment; or (7)acquire personal protective equipment for emergency medical services personnel as required by the Occupational Safety and Health Administration.
 (d)Grant amountsEach grant awarded under this section shall be in an amount not to exceed $200,000. (e)DefinitionsIn this section:
 (1)The term emergency medical services— (A)means resources used by a public or private nonprofit licensed entity to deliver medical care outside of a medical facility under emergency conditions that occur as a result of the condition of the patient; and
 (B)includes services delivered (either on a compensated or volunteer basis) by an emergency medical services provider or other provider that is licensed or certified by the State involved as an emergency medical technician, a paramedic, or an equivalent professional (as determined by the State).
 (2)The term rural area means— (A)a nonmetropolitan statistical area;
 (B)an area designated as a rural area by any law or regulation of a State; or (C)a rural census tract of a metropolitan statistical area (as determined under the most recent rural urban commuting area code as set forth by the Office of Management and Budget).
							(f)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section $20,000,000 for each fiscal years 2019 through 2023.
 (2)Administrative costsThe Secretary may use not more than 10 percent of the amount appropriated pursuant to paragraph (1) for a fiscal year for the administrative expenses of carrying out this section..